  Case 19-01233       Doc 10    Filed 09/30/19 Entered 09/30/19 12:48:43          Desc Main
                                  Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA

IN RE:                                         ) No. 19-01233
                                               )
ADAM EDWARD BURKEN AND                         ) Chapter 7
KIMERLY ANN BURKEN,                            )
                                               )
      Debtor.


                Comes now Douglas R. Lindstrom, Jr. of Lane & Waterman, and enters his

appearance on behalf of First Central State Bank in the above captioned matter.


                                            LANE & WATERMAN LLP


                                            By:     /s/Douglas R. Lindstrom, Jr.
                                                  Douglas R. Lindstrom, Jr. IS9998132
                                                  220 N. Main Street, Suite 600
                                                  Davenport, IA 52801
                                                  Telephone: (563) 324-3246
                                                  Facsimile: (563) 324-1616
                                                  E-Mail: dlindstrom@l-wlaw.com
  Case 19-01233      Doc 10     Filed 09/30/19 Entered 09/30/19 12:48:43          Desc Main
                                  Document     Page 2 of 2



                               CERTIFICATE OF SERVICE


       On this 30th day of September, 2019, the document to which this Certificate is attached
was served upon the parties via the bankruptcy court’s electronic noticing system.




                                                      /s/ Douglas R. Lindstrom, Jr.
